IN THE SUPREME COURT OF THE STATE OF NEVADA


                 ECHO FOX, LLC, A NEVADA LIMITED                        No. 69933
                 LIABILITY COMPANY; AND
                 NARRAMORE DOBBINS, LLC, A
                 WYOMING LIMITED LIABILITY
                 COMPANY,
                 Petitioners,
                 vs.
                 THE EIGHTH JUDICIAL DISTRICT
                                                                             FILED
                 COURT OF THE STATE OF NEVADA,                               APR 1 5 2016
                 IN AND FOR THE COUNTY OF                                   TRACE K. UNDEMAN
                 CLARK; AND THE HONORABLE                                CLERK F SUPREME COURT
                                                                                \
                                                                        BY
                 MARK R. DENTON, DISTRICT JUDGE,                              DEPUTY CLERK

                 Respondents,
                 and
                 IOTA VIOLET, LLC, AN ARIZONA
                 LIMITED LIABILITY COMPANY; IOTA
                 ROYAL, LLC, A NEVADA LIMITED
                 LIABILITY COMPANY; AND FIVE
                 SPRINGS, LLC, A NEVADA LIMITED
                 LIABILITY COMPANY,
                 Real Parties in Interest.

                        ORDER DENYING PETITION FOR WRIT OF MANDAMUS

                             This original petition for a writ of mandamus challenges
                 district court orders granting motions to enlarge the time in which to serve
                 process and denying a motion to dismiss for failure to timely serve process.
                             Having considered petitioners' arguments, we are not
                 persuaded that writ relief is warranted. NRS 34.160; Int'l Game Tech.,
                 Inc. v. Second Judicial Dist. Court, 124 Nev. 193, 197, 179 P.3d 556, 558
                 (2008); Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840,
                 844 (2004). Because Scrimer v. Eighth Judicial District Court, 116 Nev.
507, 516, 998 P.2d 1190, 1195-96 (2000), recognizes that a balanced and

SUPREME COURT
        OF
     NEVADA


(0) 1947A    e
                multifaceted analysis is appropriate in determining whether to dismiss a
                complaint under NRCP 4(i), and some of the factors set forth in Scrimer
                support the district court's decision to grant an enlargement of time, the
                district court did not arbitrarily or capriciously exercise its discretion.
                Int? Game Tech., 124 Nev. at 197, 179 P.3d at 558; Scrirner, 116 Nev. at
                513, 998 P.2d at 1193-94 (explaining that the good-cause determinations
                under NRCP 4(i) are within the district court's discretion). We therefore
                            ORDER the petition DENIED.

                                                         ThIZDLA         ka-R
                                                            Douglas




                cc: Hon. Mark R. Denton, District Judge
                     Armstrong Teasdale, LLP/Las Vegas
                     Ballard Spahr, LLP
                     Schwartz Flansburg PLLC
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A